
	

113 HR 5840 IH: School Protection Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5840
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Israel (for himself, Mr. Rangel, and Mrs. Capps) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize the Secretary of Health and Human Services to
			 make grants to eligible entities to train elementary and secondary school
			 nurses on how to respond to a biological or chemical attack or an outbreak
			 of pandemic influenza in a school building or on school grounds.
	
	
		1.Short titleThis Act may be cited as the School Protection Act of 2014.
		2.Establishment of a programTitle VIII of the Public Health Service Act (42 U.S.C. 296 et seq.) is amended by adding at the end
			 the following:
			
				JTRAINING NURSES FOR RESPONDING TO BIOTERRORISM AND PANDEMIC INFLUENZA 
					875.GRANTS FOR RESPONDING TO BIOTERRORISM AND PANDEMIC INFLUENZA
						(a)Grant programThe Secretary may award grants to and enter into contracts with eligible entities to train school
			 nurses to serve as first responders and crisis managers in the event of—
							(1)a biological or chemical attack, including a terrorist attack, affecting individuals in a school
			 building or on school grounds; or
							(2)an outbreak of pandemic influenza among students, faculty, or other individuals under their care.
							(b)Required elements of trainingAny training which is funded, in whole or in part, under this section shall prepare school nurses—
							(1)to take such measures as may be necessary, particularly in the critical early stages of an attack
			 or outbreak described in subsection (a), to protect and preserve life;
							(2)as part of crisis management, to notify such public health authorities as may be appropriate to
			 help contain or mitigate the effects of an attack or outbreak described in
			 subsection (a); and
							(3)to take such other actions as may be appropriate and feasible, such as, in the case of a biological
			 or chemical attack, the preservation of evidence.
							(c)DefinitionsFor purposes of this section:
							(1)Eligible entitiesThe term eligible entities shall have the same meaning as is given such term in section 801, and includes—
								(A)a State educational agency (as defined in section 9101(41) of the Elementary and Secondary
			 Education Act of 1965); and
								(B)a local educational agency (as defined in section 9101(26) of the Elementary and Secondary
			 Education Act of 1965).
								(2)SchoolThe term school means—
								(A)an elementary school (as defined in section 9101(18) of the Elementary and Secondary Education Act
			 of 1965); and
								(B)a secondary school (as defined in section 9101(38) of the Elementary and Secondary Education Act of
			 1965).
								(3)School groundsThe term school grounds means the area outside of a school building that is controlled, managed, or owned by the school or
			 school district.
							(d)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $20,000,000
			 for each fiscal year after fiscal year 2015..
		
